DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2022 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. 
Applicant’s argument – (page 17-18) Page 9-17 is just summarizing the previous Office Action and various paragraphs from the teaching of KIL. Page 17-18 applicant focused and argued the lack of teaching of due to the new claim amendment. The new claim language “cellular image” that replace “cell image” the applicant argued the staining was is perform on a single cell and not to a cellular image. Please read the Remarks for further detail. The argument is applied to claims 2-9, 15-16 and 17. 
Examiner’s response – Examiner respectfully disagree. KIL teaches in 0004 and 0056 where the staining is for the whole cell population in the tissue sample to render the site detectable in an image of the tissue, with whole cell population of the tissue in this image, this is view as a cellular image, and not focused on just one single cell.  This response applies to claims 2-9, 15-16 and 17.




Applicant’s argument – (page 18-19) Applicant argues the lack of transmitted to cellular image analysis by Muzzey in claim 11. Please read the Remarks for further detail.
Examiner’s response – Examiner respectfully disagree. Muzzey teach in figure 3 a system that with 302-306 and 312 show memory and memory card for storage and CPU for processing, where arrow data show back and forward for transmitted of the data (cellular image) and analysis (CPU).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “removal mechanism configured to remove” in claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over KIL (US 2015/0317509) in view of Muschler et al (US 2006/0280352)
Claim 1:
KIL teaches the following subject matter: 
A cellular image analysis apparatus (figure 1 and 0015 teaches an apparatus where figure 3 teaches cellular image analysis on sample carriers 312) capable of generating teaching data to be used for machine learning, the cellular image analysis apparatus comprising:
a teaching data generator that specifies a removal target region including the removal target within the first cellular image by performing predetermined image processing (0004 and 0056 teach staining for cell population of interest in a tissue sample to render the site detectable in an image of the tissue that is component of interest and are radioactive or fluorescent or have a distinctive color or otherwise detectable, this is view as cellular image; 0009 teaches identifying cell or region of interest (ROI) by staining (predetermined image processing); figures 5-6 and 0064-0066 teaches cell selection (target region) of image for segment) and generates as the teaching data for machine learning, a label image that represents a location of the removal target region within the first cellular image  (figure 5-6 and 0064-0066 teaches use of binary value for ROI with location (x,y,2) for segment (removal); 0084-0088 teaches binary map for ROI (target region) where these areas are labeled with location as well as pixel location); and
a training data set generator that generates a set of the first cellular image  and the label image as a training data set to be used for the machine learning (Abstract teaches tissue image analysis with region of interest and pixel, sub-image and object levels of processing to provide training file (training data set) generated automatically; figures 5-6 and 0064-0066 and 0084-0088 teaches updating database with these ROIs (cellular image s that are labelled) so image algorithm become more intelligent as they age (use for machine learning)).

KIL teaches all the subject matter above but not the following which is taught by Muschler et al (US 2006/0280352) teach the following subject matter:
an image obtaining unit that obtains a first cellular image including a removal target (figure 4 and 0048 teaches first image and region of interest (ROI) for segmenting (removal target); 0071-0072 and 0079 detail removal of identify cell (target); 0026 teaches the use of microscope for image obtaining unit), the first cellular image being obtained by a microscope for observation of a cell (0026 teaches use of microscope for image of one or more sample of cell).
KIL and Muschler et al are both in the field of image analysis, especially cell/cellular such that the combine outcome is predictable.
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the target ROI of KIL of the cellular image s further by viewing with filters of a microscope of Muschler et al, where the microscope is capable to producing magnified image of one or more object of interest to better different constituent parts of an object such as a cell/target region as disclosed by Muschler et al in 0036

Claim 2:
Muschler et al teach:
The cellular image analysis apparatus according to claim 1, wherein 
the image obtaining unit further obtains a second cellular image obtained by the microscope after removal of the removal target (figure 4 step 120 teaches first image with segment(removal) and later step 140 with second image), and
the predetermined image processing includes specifying the removal target region based on a result of comparison between the first cellular image and the second cellular image (0048 teaches selection of region (target region) with function of percentage of segment pixel in predetermined number (more predetermine image processing further taught in 0049); 0084 teaches comparison of one or more images (first and second image) that are aligned, where result of comparison is removed (removal)).


Claim 3:
Muschler et al teach:
The cellular image analysis apparatus according to claim 2, wherein
the predetermined image processing includes specifying the removal target region based on a subtraction image obtained by subtracting the second cellular image from the first cellular image (above teaches predetermine image processing, removal of target region (ROI), and comparing first and second image for removal; 0042 teach acquired images (first and second) with performing subtraction).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KIL (US 2015/0317509) and  Muschler et al (US 2006/0280352) as applied to claim 1 above, and further in view of Backhaus et al (US 2011/0124037).
Claim 4:
The cellular image analysis apparatus according to claim 1, 
Muschler et al teaches first cellular image and the following:
the predetermined image processing includes specifying the predetermined region within the first cellular image as the removal target region (figure 4 and 0048 teaches region of interest (ROI) with first image that is segmented (remove), where segmented pixel located within a predetermined number of pixel, image edge, determined boundary and defining ROI; 0049 teach more predetermine image processing).
Muschler et al do not teach the following, but is taught by Backhaus et al (US 2011/0124037):
further comprising a removal mechanism that removes an object included in a predetermined region within the cellular image (0061 teaches a removal tool (removal mechanism) such as a suction device for aspirating the cell (object); 0051 teaches where detection of position (predetermined region) of cell in the image from image acquisition unit and image evaluation unit for detecting the position of the cell; 0073 teaches image from microscope). 
KIL, Muschler et al and Backhaus et al are all the field of image analysis especially cell/cellular such that the combine outcome is predictable.
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify KIL and Muschler et al by Backhaus et al regarding the use of removal tool such as suction or tip of a cannula such procedure is recommended when the cell or the cell colony adheres strongly to its base and release by a solvent or an enzyme would severely increase the risk of destruction or damage to the cell as disclosed by Backhaus et al in 0035.

Claim 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KIL (US 2015/0317509) and  Muschler et al (US 2006/0280352) as applied to claim 1 above, and further in view of MUZZEY et al (US 2018/0089364).
Claim 5:
The cellular image analysis apparatus according to claim 1 comprising:
Muschler et al teaches the following subject matter:
for identifying the removal target within an image (figure 4 teach identify target such as ROI and segment (removal) of ROI and 0048-0052); and
a detector that detects the removal target region in an input image input to the cellular image  analysis apparatus (0049 teaches detecting of target region by filter, threshold, region growing, boundaries of first image (input image), where 0050 detail use for analyzing cell).
Muschler et al teaches all the subject above but not the following which is taught by MUZZEY et al (US 2018/0089364):
a trained-model generator that carries out machine learning using a plurality of training data sets generated by the training data set generator and generates a trained model (0072 teaches a trained model with regarding to machine-learning, plurality of data sets generated; 0075 teaches application to cell) 
based on the trained model (0072 teaches trained model).
KIL, Muschler et al and MUZZEY et al are all the field of image analysis especially cell/cellular such that the combine outcome is predictable.
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify KIL and Muschler et al by MUZZEY et al regarding trained model such would yield predicted outcome data set as disclosed by MUZZEY et al in 0072.

Claim 8:
Muschler et al teach:
The cellular image analysis apparatus according to claim 5- any one of claims 5 to 7, further comprising:
a display (0055 teaches graphic which view as display; 0041 teaches system with displays); and
a display processing unit that causes the display to show the removal target region detected by the detector as being superimposed on the input image (0055 teaches graphic (display) superimposed of processing image, where above are removal target regions; 0049 teaches detecting of target region by filter, threshold, region growing, boundaries of first image (input image), where 0050 detail use for analyzing cell).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KIL (US 2015/0317509), Muschler et al (US 2006/0280352) and MUZZEY et al (US 2018/0089364) as applied to claim 5 above, and further in view of Crabtree et al (US 2018/0197111):
Claim 6:
The cellular image analysis apparatus according to claim 5, wherein
KIL, Muschler et al and MUZZEY et al teach all the subject matter above, but not the following which is taught in Crabtree et al (US 2018/0197111):
machine learning carried out by the trained-model generator includes transfer learning using as an initial model, a part or entirety of the trained model trained in advance (0039 teaches use initial with transfer learning to pretrain model (initial model) with machine learning, this trained is view as whole).
KIL, Muschler et al, MUZZEY et al and Crabtree et al are all the field of machine learning and training/trained model such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify KIL, Muschler et al, MUZZEY et al by Crabtree et al regarding pretrained model such provides a mechanism for accommodating environments where localized training may be undesirable, for example in deployments across many mobile devices it may be desirable to ensure consistency of analysis operations without the possibility of each device developing its own localized training model as disclosed by Crabtree et al in 0039.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over KIL (US 2015/0317509), Muschler et al (US 2006/0280352) and MUZZEY et al (US 2018/0089364) as applied to claim 5 above, and further in view of Smith et al (US 2013/0080129):
Claim 7:
The cellular image analysis apparatus according to claim 5 further comprising:
Muschler et al teaches the following subject matter:
a storage device that stores (0041 teaches memory to storage); and
an input portion that accepts a selection operation to select (0041 teaches user with input to control image acquisition and image analysis (such as trained models)), wherein
the detector detects the removal target region in the input image (0049 teaches detecting of target region by filter, threshold, region growing, boundaries of first image (input image), where 0050 detail use for analyzing cell).
Muschler et al do not teach the following subject matter but is taught by Smith et al (US 2013/0080129):
plurality of trained models generated by the trained-model (0034 teaches plurality of pre-inference process model (trained model))
one trained model from among the plurality of trained models ((0034 teaches plurality of pre-inference process model (trained model))
based on the trained model selected by the selection operation (0034 teaches user able to specify for each model (trained model) for fitting procedures to be used).
KIL, Muschler et al, MUZZEY et al and Smith et al are all modeling regarding cells such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify KIL, Muschler et al, and MUZZEY et al by Smith et al regarding user select of model such user specify the model fitting procedures to be used. For example, the full multi-component model may be fitted or run to generate simulations, individual specified model components may be fitted or run to generate simulations, one or more model components may be replaced by an alternative model component or a constant, or specified datasets as disclosed by Smith et al in 0034.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KIL (US 2015/0317509) and  Muschler et al (US 2006/0280352) and MUZZEY et al (US 2018/0089364) as applied to claim 5 above, and further in view of Backhaus et al (US 2011/0124037).
Claim 9:	
KIL, Muschler et al and MUZZEY et al teaches all the subject matter above, but not the following which is taught by Backhaus et al:
The cellular image analysis apparatus according to claim 5: comprising 
a removal mechanism controller that controls a removal mechanism of the microscope to remove the removal target based on a result of detection of the removal target region detected by the detector (0049 teaches a robot controller for harvesting (removal) cell; 0061 teaches removal tool (removal mechanism) such as suction device to aspirate the cell (target); 0051 teaches where detection of position (predetermined region) of cell in the image from image acquisition unit and image evaluation unit for detecting the position of the cell; 0073 teaches image from microscope).
KIL, Muschler et al, MUZZEY et al and Backhaus et al are all the field of image analysis especially cell/cellular such that the combine outcome is predictable.
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify KIL and Muschler et al and MUZZEY et al by Backhaus et al regarding the use of removal tool such as suction or tip of a cannula such procedure is recommended when the cell or the cell colony adheres strongly to its base and release by a solvent or an enzyme would severely increase the risk of destruction or damage to the cell as disclosed by Backhaus et al in 0035.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KIL (US 2015/0317509) in view of MUZZEY et al (US 2018/0089364).
Claim 11:
KIL teach A method (figures 5-6, 9-11 are all flowcharts view as method) comprising:
receiving a cellular image  and a label image that represents a location of a removal target region within the cellular image  (0004 and 0056 teach staining for cell population of interest in a tissue sample to render the site detectable in an image of the tissue that is component of interest and are radioactive or fluorescent or have a distinctive color or otherwise detectable, this is view as cellular image; 0009 teaches identifying cell or region of interest (ROI) by staining (predetermined image processing); figures 5-6 and 0064-0066 teaches cell selection (target region) of image for segment);
generating, by carrying out machine learning using the received cellular image  and label image, a trained model that uses the cellular image  as an input image and provides an image that represents a location of a removal target region within the input image as an output image (Abstract teaches tissue image analysis with region of interest and pixel, sub-image and object levels of processing to provide training file (training data set) generated automatically; figures 5-6 and 0064-0066 and 0084-0088 teaches updating database with these ROIs (cellular image s that are labelled) so image algorithm become more intelligent as they age (use for machine learning)). 
KIL teach the subject matter above, but not the following which is taught by MUZZEY et al (US 2018/0089364):
transmitting the generated trained model (0072 teaches a trained model with regarding to machine-learning, plurality of data sets generated; 0075 teaches application to cell; 011 teaches of receiving by the trained machine learning model, where receiving is accepting the transmitting).
KIL and MUZZEY et al are all the field of image analysis especially cell/cellular such that the combine outcome is predictable.
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify KIL by MUZZEY et al regarding trained model such would yield predicted outcome data set as disclosed by MUZZEY et al in 0072.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KIL (US 2015/0317509) in view of Muschler et al (US 2006/0280352)
Claim 12:
KIL teach a method (figures 5-6, 9-11 are all flowcharts view as method) of generating teaching data to be used for machine learning, the method comprising:
specifying a removal target region including the removal target within the cellular image  by performing predetermined image processing and generating as the teaching data for machine learning (0004 and 0056 teach staining for cell population of interest in a tissue sample to render the site detectable in an image of the tissue that is component of interest and are radioactive or fluorescent or have a distinctive color or otherwise detectable, this is view as cellular image; 0009 teaches identifying cell or region of interest (ROI) by staining (predetermined image processing); figures 5-6 and 0064-0066 teaches cell selection (target region) of image for segment); and
generating a set of the cellular image  and the label image as a training data set to be used for the machine learning (Abstract teaches tissue image analysis with region of interest and pixel, sub-image and object levels of processing to provide training file (training data set) generated automatically; figures 5-6 and 0064-0066 and 0084-0088 teaches updating database with these ROIs (cellular image s that are labelled) so image algorithm become more intelligent as they age (use for machine learning)).
KIL teaches all the subject matter above but not the following which is taught by Muschler et al (US 2006/0280352) teach the following subject matter:
obtaining a cellular image including a removal target (figure 4 and 0048 teaches first image and region of interest (ROI) for segmenting (removal target); 0071-0072 and 0079 detail removal of identify cell (target); 0026 teaches the use of microscope for image obtaining unit), the cellular image  being obtained by a microscope for observation of a cell (0026 teaches use of microscope for image of one or more sample of cell).
KIL and Muschler et al are both in the field of image analysis, especially cell/cellular such that the combine outcome is predictable.
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the target ROI of KIL of the cellular image s further by viewing with filters of a microscope of Muschler et al, where the microscope is capable to producing magnified image of one or more object of interest to better different constituent parts of an object such as a cell/target region as disclosed by Muschler et al in 0036

Claim 15:
KIL teach:
The cellular image analysis apparatus according to claim 2, wherein the image obtaining unit obtains the second cellular image in response to sensing a removal operation by the microscope to remove the removal target (0121 teach the use of laser activated to remove the tissue sample with further output of a binary map with proceeding to object processing. The laser is seen as a mechanical mean of the system discussed above to remove target, where the binary image output is view as the second cellular image. 0004 teach the use of laser capture microdissection LCM that is robust and reliable technology for isolating pure populations of cells from heterogeneous tissue samples for subsequent analysis).

Claim 16:
KIL teach
A cell removing apparatus, comprising: 
an image analysis apparatus according to claim 1 (please view claim 1 for image analysis); and 
a removal mechanism configured to remove the target region identified via the machine learning (0121 teach the use of laser (removal mechanism) activated to remove the tissue sample with further output of a binary map with proceeding to object processing. The laser is seen as a mechanical mean of the system discussed above to remove target, where the binary image output is view as the second cellular image. 0004 teach the use of laser capture microdissection LCM that is robust and reliable technology for isolating pure populations of cells from heterogeneous tissue samples for subsequent analysis; figures 5-6 and 0064-0066 and 0084-0088 teaches updating database with these ROIs (cellular image s that are labelled) so image algorithm become more intelligent as they age (use for machine learning)).

Claim 17:
KIL teach:
A cell removing apparatus according to claim 16, wherein the image obtaining unit further obtains a second cellular image obtained by the microscope after removal of the removal target by the removal mechanism (0121 teach the use of laser (removal mechanism) activated to remove the tissue sample with further output of a binary map with proceeding to object processing. The laser is seen as a mechanical mean of the system discussed above to remove target, where the binary image output is view as the second cellular image. 0004 teach the use of laser capture microdissection LCM that is robust and reliable technology for isolating pure populations of cells from heterogeneous tissue samples for subsequent analysis), and wherein the predetermined image processing includes specifying the removal target region based on a result of comparison between the first cellular image and the second cellular image (0104-0105 and Table 2 teach comparing of features in the analysis with the use of standard deviation, mean color difference in horizontal and vertical directions).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith et al (US 2013/0080129) teaches Multi-component model engineering – 0026 teaches portion output data for training dataset also use for test dataset.
Al-Kofahi et al (US 2016/0314335) teaches Modular Image analysis system and method – Abstract teaches region of interest combination to one or more subset of image data set generated by image segmentation. 0086 teaches one or multiple regions use for training slide. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656